Citation Nr: 0915963	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  05-01 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


REMAND

The appellant served on active duty from September 1981 to 
April 1982.  He also had confirmed service in the Georgia 
Army National Guard from October 1984 to February 1998, 
including Active Duty for Special Work in 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The appellant seeks service connection for degenerative disc 
disease of the lumbar spine with recurrent disc herniation, 
which he says was aggravated during his service in the 
National Guard.  Private medical records confirm a current 
diagnosis of recurrent disc herniation at L4-5 and collapse 
of the disc space height at L3-4 and L5-S1.  Private medical 
records, which describe back surgery (lumbar myelogram at L3-
4) done in August 1985, ascribe the onset of the appellant's 
low back pain as "on about 2/85."  

National Guard records document discrete periods of active 
duty for special work in 1990, but specific periods of active 
duty for training and inactive duty for training during the 
appellant's National Guard service have not been identified.  

In August 2007 the case was remanded, in part, for a 
compilation of all periods of active duty for training.  
Unfortunately, this evidence has not been associated with the 
claims file.

The Court has held that a remand by the Board confers upon 
the appellant, as a matter of law, the right to compliance 
with the Board's remand order.  Stegall v. West, 11 Vet. App. 
268, 270-71 (1998).  In compliance with Stegall, the matter 
must be remanded for acquisition of a document that lists the 
beginning and ending dates of every period of active duty for 
training and inactive duty for training during the timeframe 
October 1984 to February 1998.  Since the matter is being 
remanded, the appellant should again be requested to assist 
with the processing of his claim by providing a copy of all 
personnel records in his possession that document periods of 
active duty for training and inactive duty for training from 
1984, including copies of orders, pay statements, etc.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Request through the appropriate 
channels and associate with the claims 
file a complete copy of the appellant's 
National Guard Official Military Personnel 
File.  

2.  If the specific dates of National 
Guard active duty for training are not 
included therein, contact the appropriate 
federal department or agency for a 
completed document that lists the 
beginning and ending dates of every period 
of active duty for training and inactive 
duty for training during the timeframe 
October 1984 to February 1998.  If this is 
not possible, request a copy of the 
document that shows the number of days of 
active duty for training and inactive duty 
for training credited for each year from 
October 1984 to February 1998.

3.  If the above requests are 
unsuccessful, contact the National Guard 
Bureau in Arlington, Virginia, and request 
that they provide the active duty for 
training and inactive duty for training 
dates for the Appellant from October 1984 
to February 1998.

4.  If the above requests are 
unsuccessful, contact the Defense Finance 
and Accounting Service and request that 
they provide, if possible, the active duty 
for training and inactive duty for 
training dates for which the appellant was 
paid from October 1984 to February 2008.

5.  If the above attempts are 
unsuccessful, telephone the Georgia 
Adjutant General's office and/or the 
National Personnel Records Center to 
inform them of the information that is 
needed and request that they provide 
guidance as to what type of documentation 
VA should request and from which agency.  
Documentation (for example, a Report of 
Contact) as to the information requested 
and received must be associated with the 
claims folder.  

6.  Send the appellant a letter regarding 
the issue of his National Guard service 
only.  The appellant should be encouraged 
to submit a copy of all National Guard 
records in his possession that document 
precise periods of active duty for 
training and inactive duty for training 
from October 1984 to February 1998, such 
as copies of orders, military pay 
statements, etc.  A copy of said request 
must be associated with the claims file.

7.  If the requested 
documentation/information described above 
is not obtained, notify the Veteran of the 
inability to obtain the records pursuant 
to 38 C.F.R. § 3.159(e).
  
8.  Upon completion of the above, 
readjudicate the appellant's claim for 
service connection for degenerative disc 
disease of the lumbar spine with recurrent 
herniated nucleus pulposus, postoperative.  
If the benefit sought remains denied, the 
appellant and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  The case should then be returned 
to the Board for appellate review, if 
indicated.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




